Per Curiam.

The Board of Tax Appeals, as an administrative appellate board, has, in its decision, applied to the factual situation in this cause certain rules laid down by this court in construing the above-quoted section and has arrived at the conclusion above stated. It is not the function of this court to substitute its judgment for that of the Board of Tax Appeals on such factual issues but only to determine from an examination of the record whether the decision reached by the board is unreasonable or unlawful.
From an examination of the entire record, this court is unable to find that the decision of the Board of Tax Appeals is unreasonable or unlawful. The decision is, therefore, affirmed.

Decision affirmed.

Weygandt, C. J., Taft, Matthias and O’Neill, JJ., concur.
Herbert, J., not participating.